DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 9 were amended. Claims 1, 3-9, and 11-16 are pending.
Claims 1, 3-9, and 11-16 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 1, 3-9, and 11-16 are rejected under 35 USC 112(b).
Claims 1, 3-9, and 11-16 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
The rejection under 35 USC 103 has been updated responsive to Applicant’s amendments. See response to arguments.

Response to Arguments
Applicant’s arguments filed 12/14/2021 and 06/27/2022 have been fully considered, but are not persuasive. 

Applicant argues in remarks dated 06/27/2022 that the arguments presented 12/14/2021 are persuasive in view of Applicant’s amendment. The arguments which required different responses given Applicant’s amendment are responded to below.

Applicant argues in remarks dated 12/14/2021, see especially pages 7-8, that Vivas and Lu do not teach or suggest “each of a plurality n of the predefined features is represented by an axis in an n-dimensional space”. The rejection has been updated in view of Applicant’s amendment so that this argument is moot. In particular Tsyganskiy is relied upon in combination with the other cited references to teach the vector structure, including the identified limitation, as described in more detail in the updated rejection. As Vivas and Lu are applied in combination with Tsyganskiy to teach the claim limitation, Applicant’s arguments would need to address the updated mapping with Tsyganskiy.

Applicant further argues in remarks dated 12/14/2021, see especially page 9, that Lu does not teach “generating a value for the missing second location feature in the new axis associated with the response characteristic” because Lu does not teach the response characteristic. Examiner respectfully disagrees. Vivas teaches an association between location information and the performance of a premium job listing. This establishes an association between various types of location and the response characteristic. Tsyganskiy is relied upon to teach storing the relevant data in a vector format. Lu is relied upon to teach that location data may sometimes be missing and may be imputed using the techniques described therein. The rejection has been updated to clarify that Vivas already teaches location data and how this location data relates to the claimed locations.

Claim Interpretation
The claims variously recite “an axis”, “an n-dimensional space”, “n-dimensional vector”, variants thereof and operations performed on these elements. The claim, as amended recites, “wherein the n-dimensional space is stored as a data-structure or matrix with n columns or rows representing said n axes of the n predetermined features”. This is being interpreted as requiring, for each recitation of an axis, n-dimensional space, n-dimensional vector, variant thereof and operations performed on these elements as requiring a structure in the “data-structure or matrix with n columns or rows representing said n axes of the n predetermined features” or requiring an operation thereon. For example:
“wherein each of a plurality n of the predefined features is represented by an axis in an n-dimensional space” is being interpreted as requiring that the data structure include n elements corresponding to each of the n predefined features;
“mapping the extracted plurality of key-value pairs for each historical data element onto an n-dimensional vector in the n-dimensional space so as to map each of the plurality of key-value pairs from the two-dimensional vector into the higher n-dimensional vector” is being interpreted as requiring the identification or generation of an element in the data structure or matrix for the extracted plurality of key-value pairs for each historical data element, and further requires that the data structure or matrix include elements corresponding to the n-dimensional vectors;
“wherein each n-dimensional vector represents a plurality of feature values for a single historical data element” is being interpreted as requiring that the elements in the data structure or matrix which represents the n-dimensional vectors represent a plurality of feature values for a single historical data element;
“a plurality of n-dimensional vectors represents the feature values for a plurality of historical data elements with uniform and structured data,” is being interpreted as requiring that the elements in the data structure or matrix which represents the n-dimensional vectors represent a plurality of feature values for a single historical data element;
“said mapping including mapping a value associated with a first location feature represented by one or more existing axes of the n-dimensional vector in the n-dimensional space onto a new axis corresponding to a missing second location feature using an orthogonality relationship between the new axis and the one or more existing axes to generate a value for the missing second location feature in the new axis associated with the response characteristic, wherein the orthogonality relationship is inversely related to a distance measure between the new axis and the one or more existing axes of the n-dimensional vector;” is being interpreted as requiring that a value associated with the element of the data structure or matrix which represents the one or more existing axes of the n-dimensional vector which represents the first location feature be mapped to an element in the data structure which represents the new axis corresponding to a missing second location feature. Moreover, there must be an orthogonality relationship between the elements of the data structure or matrix corresponding to new axis and the one or more existing axes of the n-dimensional vector.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 substantially recite “extracting/extract from the historical data elements, a plurality of key-value pairs defining values of a plurality of predefined features representing properties of the historical data elements”. This appears to be a typographical error for “extracting/extract from the historical data elements[[,]] a plurality of key-value pairs defining values of a plurality of predefined features representing properties of the historical data elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 9 recite “wherein the n-dimensional space is stored as a data-structure”. As per MPEP 2161.01, “claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” The most pertinent portion of the specification appears to be published [0034]. However, while this portion of the specification provides support for representing the vectors and space using a matrix, the specification does not provide any examples of or describe any implementation of any other data structures for implementing these functions. The description of a single specific data structure with specific features cannot and does not provide adequate written description for the full scope of “wherein the n-dimensional space is stored as a data-structure”. Dependent claims 3-8, 10, and 11-16 do not resolve the issue and are rejected with the same rationale.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 9 recite “each of a plurality n of the predefined features” and subsequently “the n predetermined features”. It is unclear what role “n” serves. It appears to be used as a name in the first identified  limitation, but as a number in the latter. Moreover, “predetermined” is used for the first time in the latter limitation. For the purposes of examination, the claim is being interpreted as requiring “n predefined features” the first time that this limitation appears. The limitation “each of a plurality n of the predefined features” is being interpreted as “each n predefined features”. The limitation “the n predetermined features” is being interpreted as “the n predefined 
	Dependent claims 3-8, 10, and 11-16 do not resolve the issue and are rejected with the same rationale.

Claims 1 and 9 recite “wherein each of a plurality n of the predefined features is represented by an axis in an n-dimensional space” and subsequently “said n axes”. It is unclear how many axes there are and what relationship they hold to each other and to the predefined features. For the purposes of examination, these limitations are being interpreted as “wherein each of a plurality n of the predefined features is represented by [[an]] a distinct respective axis in an n-dimensional space” and “said n axes” is being interpreted as referring to the n distinct respective axes. Dependent claims 3-8, 10, and 11-16 do not resolve the issue and are rejected with the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis (All Claims)
According to the first part of the analysis, in the instant case claims 1 and 3-8 are directed to a method and claims 9 and 11-16 are directed to a system comprising a memory. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	
	Claim 1 includes the following recitation of an abstract idea:
	a predictive model of a response characteristic (This is a recitation of a model for making a prediction, which is practical to perform in the human mind. This is a recitation of a mental process.)
	wherein each of the plurality of key-value pairs is represented by a two-dimensional vector comprising a first element that is a key of the feature and a second element that is the value of the feature, and (This is a recitation of representing data as a vector, which is a recitation of a mathematical concept.)
	wherein each of a plurality n of the predefined features is represented by an axis in an n-dimensional space, (This is a recitation of representing data using axes in n-dimensional space, which is a recitation of a mathematical concept.)
	…mapping the extracted plurality of key-value pairs for each historical data element onto an n-dimensional vector in the n-dimensional space so as to map each of the plurality of key-value pairs from the two-dimensional vector into the higher n-dimensional vector, wherein each n-dimensional vector represents a plurality of feature values for a single historical data element, and
a plurality of n-dimensional vectors represents the feature values for a plurality of historical data elements with uniform and structured data, said mapping including mapping a value associated with a first location feature represented by one or more existing axes of the n-dimensional vector in the n-dimensional space onto a new axis corresponding to a missing second location feature using an orthogonality relationship between the new axis and the one or more existing axes to generate a value for the missing second location feature in the new axis associated with the
response characteristic, wherein the orthogonality relationship is inversely related to a distance (This is a recitation of mapping data from one space to another space using an orthogonality relationship to generate a value, which is a recitation of a mathematical concept.)
	…predicting a value of the response characteristic for a new data element (This is a recitation of making a prediction, which is practical to perform in the human mind. This is a recitation of a mental process.)
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
	A method of machine learning for generating …(The recitation of machine learning is recited at a very high level. The claim does not provide any details as to how the machine learning is to be performed and uses the computer as a tool to implement an existing process. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	based on historical data elements, the method comprising: (This is a limitation on a type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	using a processor: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	receiving non-uniform or non-structured historical data elements and historical values for the response characteristic related to uses of the historical data elements in web pages; (This is a limitation for gathering data of a type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	extracting from the historical data elements, a plurality of key-value pairs defining values of a plurality of predefined features representing properties of the historical data elements, (This is a limitation for gathering data of a type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	… wherein the n-dimensional space is stored as a data-structure or matrix with n columns or rows representing said n axes of the n predetermined features; (This is a high level recitation of storing data which is used as part of the abstract idea. The “data-structure” is recited at such a high level that this encompasses practically any storage of data and uses the computer as a tool to implement an existing process. Moreover, practically any implementation of the abstract idea would require data storage. This amounts to no more than an instruction to apply the judicial exception using a computer. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	… training a predictive model using the plurality of n-dimensional vectors, wherein the trained predictive model is a support vector machine (SVM) or neural network; and … using the trained predictive model. (This is a high level recitation of training and using an SVM or neural network to perform the abstract idea. The claim does not provide any details regarding the training and uses the computer as a tool to implement an existing process. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	Claim 1 does not reflect an improvement to computer technology or any other technology.

Claim 3 recites at least the abstract idea identified above in the claim upon which it depends. 
partitioning the plurality of n-dimensional vectors into a training set and a validating set, (The broadest reasonable interpretation of the partitioning encompasses simply assigning a label to each of the vectors indicating which partition it belongs to, which is practical to perform in the human mind. This is a recitation of a mental process.)
computing an error based on the difference between the historical value of the response characteristic for each of the historical data elements represented by the plurality of n-dimensional vectors in the validating set and a predicted value of the response characteristic for the historical data element generated by the predictive model by training the predictive model using each of the plurality of n-dimensional vectors in the validating set. (Computing the error as a difference between two values is a recitation of a mathematical concept.)
Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
using the training set to generate the predictive model and the validating set to validate the predictive model by (This is a high level recitation of training an SVM or neural network to perform the abstract idea. The claim does not provide any details regarding the training and uses the computer as a tool to implement an existing process. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 3 does not reflect an improvement to computer technology or any other technology.

Claim 4 recites at least the abstract idea identified above in the claim upon which it depends. 	
Claim 4 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
further comprising receiving a new plurality of historical data elements that are represented by a new plurality of n-dimensional vectors and (This is a limitation for gathering data of a type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
retraining the predictive model using the new plurality of n-dimensional vectors. (This is a high level recitation of training an SVM or neural network to perform the abstract idea. The claim does not provide any details regarding the training and uses the computer as a tool to implement an existing process. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 4 does not reflect an improvement to computer technology or any other technology.

Claim 5 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the predictive model is a support vector model (SVM) and wherein predicting values comprises using a set of coefficients of the SVM to predict the value of the response characteristic for the new data element. (This is a high level recitation of training and using an SVM to perform the abstract idea. Every SVM functions by applying coefficients to predict a value. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 5 does not reflect an improvement to computer technology or any other technology.

Claim 6 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the predictive model is a neural network model and wherein predicting values comprises using a set of weights of the neural network model to predict the value of the response characteristic for the new data element. (This is a high level recitation of training and using a neural network to perform the abstract idea. Every neural network functions by applying weights to predict a value. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 6 does not reflect an improvement to computer technology or any other technology.

Claim 7 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the historical data elements comprise historical job postings and the new data element comprises a new job posting  (This is a limitation for gathering data of a type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 7 does not reflect an improvement to computer technology or any other technology.

Claim 8 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 8 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the response characteristic is selected from the group consisting of a number of clicks; a number of times that a web page is shared, saved or viewed; and a number of times that a user clicks on a specific button, icon or image on a web page. (This is a limitation for gathering data of a type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 8 does not reflect an improvement to computer technology or any other technology.

Claim 9 recites substantially similar subject matter to claim 1, including substantially the same abstract idea. 
Claim 9 recites the following additional elements which, considered individually and as an ordered combination with the additional elements identified above with respect to claim 1 do not integrate the abstract idea into a practical application or amounts to significantly more than the abstract idea:
A system …, the system comprising: a memory configured to…a processor configured to (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 9 does not reflect an improvement to computer technology or any other technology.

Regarding claim 11-16, the rejection of claim 9 is incorporated herein. Claims 11-16 recite substantially similar subject matter to claims 3-8, respectively and are rejected with the same rationale, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Vivas” (US 2016/0092840 A1), in view of “Tsyganskiy” (US 2004/0107243 A1), further in view of “Lu” (An adaptive inverse-distance weighting spatial interpolation technique), and further in view of “Traupman” (US 2014/0358826 A1).

Regarding claim 1, Vivas teaches
A method of machine learning for generating a predictive model of a response characteristic  ([0020] describes creating a model that predicts the performance of an premium job listing. An outline of the method is shown in figure 3.)
based on historical data elements, the method comprising:  ([0023], second sentence describes using data associated with job listings that were "upsold" and determining the actual number of applicants. That is, the data used includes historical job listing data for which past performance is known.)
using a processor:  ([0042] indicates that any of the modules may be performed using a processor.)
receiving non-uniform or non-structured historical data elements and historical values for the response characteristic related to uses of the historical data elements in web pages;    ([0015] describes ingesting job posting data from third-party job sites. That is, the data is ingested from a variety of sources, so this data is understood to be non-uniform. A person skilled in the art would also recognize that data obtained by “crawl[ing]” the web will have no predetermined structure (i.e. is unstructured). This data is in addition to data obtained by the site itself as described in [0014]. This step is shown in figure 3, step 310. [0023], second sentence describes using the "actual number of applicants", which is a response characteristic. [0004] indicates that the job postings which are potentially being upsold are hosted on a website. [0027] indicates that premium includes various options such as sharing and editing, which are uses of the data elements (job postings) on the website.)
…values of a plurality of predefined features representing properties of the historical data elements, … ([0018] describes using job listing data to predict the success of an upsold job listing. The job listing data includes, e.g., job features. [0055] indicates that "job features" could include country, region, job title, job functions. [0057] describes some other features associated with the job posting via the company information. [0059] describes data associated with members and their activity. Any subset of the features may be represented using axes in a vector space either by taking the numeric value of a feature or by using one-hot encoding for the categorical features. [0020] makes it clear that the job listing data includes location data.)
a value associated with a … location feature … location feature … associated with the response characteristic, ([0020] describes the features including location information and that this data is associated with the performance of a premium job listing.)
training a predictive model…; and predicting a value of the response characteristic for a new data element using the trained predictive model.   ([0020] describes creating (i.e., training) a model that predicts the performance of a premium job listing. Since the social network system creates a model, it is understood to correspond to a model generator. Figure 3, step 320 shows predicting a value based on accessed data. This step is further described in [0063]. The "value" is described in [0064].)
	Vivas does not appear to explicitly teach
extracting from the historical data elements, a plurality of key-value pairs defining… wherein each of the plurality of key-value pairs is represented by a two-dimensional vector comprising a first element that is a key of the feature and a second element that is the value of the feature, and wherein each of a plurality n of the predefined features is represented by an axis in an n-dimensional space, wherein the n-dimensional space is stored as a data-structure or matrix with n columns or rows representing said n axes of the n predetermined features;  
	…mapping the extracted plurality of key-value pairs for each historical data element onto an n-dimensional vector in the n-dimensional space so as to map each of the plurality of key- value pairs from the two-dimensional vector into the higher n-dimensional vector, wherein each n-dimensional vector represents a plurality of feature values for a single historical data element, and a plurality of n-dimensional vectors represents the feature values for a plurality of historical data elements with uniform and structured data, said mapping including mapping a value associated with a first location feature represented by one or more existing axes of the n-dimensional vector the n-dimensional space onto a new axis corresponding to a missing second location feature using an orthogonality relationship between the new axis and the one or more existing axes to generate a value for the missing second location feature in the new axis associated with the response characteristic, wherein the orthogonality relationship is inversely related to a distance measure between the new axis and the one or more existing axes of the n-dimensional vector;
	…using the plurality of n-dimensional vectors, wherein the trained predictive model is a support vector machine (SVM) or neural network
	However, Tsyganskiy—directed to analogous art—teaches
	extracting from the historical data elements, a plurality of key-value pairs defining… wherein each of the plurality of key-value pairs is represented by a two-dimensional vector comprising a first element that is a key of the feature and a second element that is the value of the feature, (Abstract describes a data structure for analyzing user session data, including extracting field names and field values, resulting in name-value pairs. This is further described at [0033-0035]. In particular, [0034] provides an example of a name-value pair represented as a two-dimensional element including a first component (u_name) being a key and a second component (John Smith) being a value.)
	wherein each of a plurality n of the predefined features is represented by an axis in an n-dimensional space, ([0035-0040] indicates that the data for a session (i.e., historical data element) may be consolidated in a vector including information related to those sessions. That is, each vector (necessarily having a dimension, which is taken to be “n”) represents a plurality of feature values for a single historical data element and multiple vectors represent multiple sessions. The representation as a vector is a representation with uniform and structured data. Each vector coordinate is being interpreted as corresponding to the respective axis. The n-dimensional space is then represented by all of the vectors, taken together. Note claim interpretation. In the combination with Vivas, at least the characteristics identified as being pertinent to the job postings of Vivas would, in the combination, be included in the vector representations.)
	wherein the n-dimensional space is stored as a data-structure or matrix with n columns or rows representing said n axes of the n predetermined features;  ([0035-0040] indicates that the data for a session (i.e., historical data element) may be consolidated in a vector including information related to those sessions. That is, each vector (necessarily having a dimension, which is taken to be “n”) represents a plurality of feature values for a single historical data element and multiple vectors represent multiple sessions. The representation as a vector is a representation with uniform and structured data. Each vector coordinate is being interpreted as corresponding to the respective axis. The n-dimensional space is then represented by all of the vectors, taken together. This is a data structure. Moreover, the vectors, taken together, specify a matrix as a matrix is a collection of vectors. Note claim interpretation.)
	…mapping the extracted plurality of key-value pairs for each historical data element onto an n-dimensional vector in the n-dimensional space so as to map each of the plurality of key- value pairs from the two-dimensional vector into the higher n-dimensional vector, ([0035-0040] indicates that the data for a session (i.e., historical data element) may be consolidated in a vector including information related to those sessions. The consolidation of the this data is taken to the mapping. It maps the key-value pairs discussed above to the vectors, which are taken to correspond to the n-dimensional vector in the n-dimensional space.)
	wherein each n-dimensional vector represents a plurality of feature values for a single historical data element, and ([0035-0040] indicates that the data for a session (i.e., historical data element) may be consolidated in a vector including information related to those sessions. The components of the vectors correspond to the feature values/axes as indicated above.)
	a plurality of n-dimensional vectors represents the feature values for a plurality of historical data elements with uniform and structured data, ([0035-0040] indicates that the data for a session (i.e., historical data element) may be consolidated in a vector including information related to those sessions. Each vector represents a plurality of feature values for a single historical data element as indicated above, so a plurality of vectors represents a plurality of historical data elements. The vectors are a uniform and structured way of storing data.) 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Vivas to use the data extraction and data structure techniques taught by Tsyganskiy described above because this allows for analysis of multiple aspects of the data, the same data may be used for different analysis, there is no need for multiple structures of the collected data, and the data can be easily and quickly changed into a structure appropriate for a particular analysis as described by Tsyganskiy at [0011].
	The combination of Vivas and Tsyganskiy does not appear to explicitly teach
	 said mapping including mapping a value associated with a first location feature represented by one or more existing axes of the n-dimensional vector the n-dimensional space onto a new axis corresponding to a missing second location feature using an orthogonality relationship between the new axis and the one or more existing axes to generate a value for the missing second location feature in the new axis associated with the response characteristic, wherein the orthogonality relationship is inversely related to a distance measure between the new axis and the one or more existing axes of the n-dimensional vector;
	…using the plurality of n-dimensional vectors, wherein the trained predictive model is a support vector machine (SVM) or neural network
	However, Lu—directed to analogous art—teaches
	said mapping including mapping a value associated with a first location feature represented by one or more existing axes of the n-dimensional vector the n-dimensional space onto a new axis corresponding to a missing second location feature using an orthogonality relationship between the new axis and the one or more existing axes to generate a value for the missing second location feature in the new axis associated with the response characteristic, wherein the orthogonality relationship is inversely related to a distance measure between the new axis and the one or more existing axes of the n-dimensional vector; (Abstract describes using inverse-distance weighting (IDW) to perform spatial interpolation. Introduction, first paragraph indicates that IDW may be used to predict an unknown attribute value at a certain location. An overview of spatial interpolation, including inverse distance weighting, is provided in section 2. In particular, Equations (1)-(3) provide the basic formula for performing inverse distance weighting. The value y^(S_0) corresponds to the missing feature/response characteristic where S_0 is the location (i.e., second location) which is missing the feature. The “axis” is the axis corresponding to the feature value at the location S_0. This is determined using feature values at other locations y(S_i) (i.e., one or more existing axes). The weights lambda_i correspond to the orthogonality relationships. Equation (2) indicates that the weights lambda_i are inversely correlated with the distance. Here d_0i indicates the distance from location 0 to location i and alpha is a parameter which may be larger than 1 (see right hand column on page 1045). In the combination with Vivas/Tsyganskiy, it is understood that Vivas is modified to apply this technique to the vectors (including location information and n-dimensional space representation) described above.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Vivas and Tsyganskiy to use inverse-distance weighting (IDW) to account for missing values as taught by Lu because IDW is relatively fast and easy to compute and straightforward to interpret as described by Lu in the abstract.
	The combination of Vivas, Tsyganskiy and Lu does not appear to explicitly teach
…using the plurality of n-dimensional vectors, wherein the trained predictive model is a support vector machine (SVM) or neural network
However, Traupman—directed to analogous art—teaches 
…using the plurality of n-dimensional vectors, wherein the trained predictive model is a support vector machine (SVM) or neural network (Abstract describes techniques for predicting a response to content by assembling raw data into feature vectors and performing modeling based on the feature vectors and a prediction model. This may also be seen in Figure 4. [0024, 0033] indicates that this may be applied in the context of employment seekers. [0047] indicates that the prediction modeling may be performed using a support vector machine or a neural network.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Vivas, Tsyganskiy and Lu to use a support vector machine or neural network as taught by Traupman in addition to the prediction techniques taught by Vivas described above because these techniques are well understood by those of ordinary skill in the art as described at [0047] of Traupman and the use of additional techniques may improve the accuracy of the system and make it more robust.

Regarding claim 9, this claim recites a system for performing the method of claim 1. Claim 9 is rejected with the same rationale as claim 1 in view of Vivas teaching an embodiment as a system comprising processor and memory in Figure 6 and at [0087-0092], mutatis mutandis.

Regarding claims 7 and 15, the rejection of claim 1 and 9 is incorporated herein. Furthermore, Vivas teaches
wherein the historical data elements comprise historical job postings  ([0023], second sentence describes using data associated with job listings that were "upsold" and determining the actual number of applicants. That is, the data used includes historical job listing data for which past performance is known.)
and the new data element comprises a new job posting.  ([0019], last sentence describes making the predictions for the success of a job posting in real-time.)

Regarding claims 8 and 16, the rejection of claim 1 and 9 is incorporated herein. Furthermore, Vivas teaches
wherein the response characteristic is selected from the group consisting of 
a number of clicks;  ([0018], last sentence describes the module determining "the number of applicants, views, and impressions". [0072] indicates that a "view" could be defined as an event where a user clicks on a link.)
a number of times that a web page is shared, saved or viewed;  ([0018], last sentence describes the module determining "the number of applicants, views, and impressions")
and a number of times that a user clicks on a specific button, icon or image on a web page. ([0018], last sentence describes the module determining "the number of applicants, views, and impressions". [0072] indicates that a "view" could be defined as an event where a user clicks on a link. Links include not only text, but also graphical links.)

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Vivas, Tsyganskiy, Lu and Traupman in view of Devries et al. (US 2017/0249445 A1), hereinafter “Devries”.

Regarding claims 3 and 11, the rejection of claim 1 and 9 is incorporated herein. 
The combination of Vivas, Tsyganskiy, Lu and Traupman does not appear to explicitly teach, but Devries teaches
partitioning the plurality of vectors into a training set and a validating set,  (Figure 15, step 236 shows dividing the dataset into a training set and a validation set. This is further described in [0104])
using the training set to generate the predictive model  (Figure 15, step 240 shows fitting the machine learning model to the training set. This is further described in [0104])
and the validating set to validate the predictive model  (Figure 15, step 242 shows using the validation dataset to calculate a validation error. This is further described in [0104])
by computing an error based on the difference between the historical value of the response characteristic for each of the historical data elements represented by the plurality of n-dimensional vectors in the validating set  and a predicted value of the response characteristic for the historical data element generated by the predictive model by training the predictive model using each of the plurality of n-dimensional vectors in the validating set.  ([0104], about halfway down describes computing the error as, for example, mean absolute error, which is just the absolute value of the difference. [0104], indicates that the error is the error between the value predicted by the trained model and the measured value. Figure 15, step 242 shows using the validation dataset to calculate a validation error. This is further described in [0104]. [0104], about halfway down indicates that the error is the error between the value predicted by the trained model and the measured value. [0104], about halfway down indicates that the "regression model is applied to the validation dataset". That is, the features are put into the model to generate the predictions.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the combination described with respect to claim 1 to include model validation and updating as taught by Devries. In [0013], Devries tells us that the retraining is to allow the model to “be adapted to a new user”. That is, the validation and retraining step allow the model to adapt to a new situation. This is a specific instance of what in the machine learning community is often called “concept drift”, which describes the situation in which the process that is being modeled changes. An artisan in possession of the teaching of Vivas, Tsyganskiy, Lu and Traupman would face the same problem in which the data on which a current model was trained becomes stale, out-of-date, or not representative of a change in the process being modeled. The use of validation and retraining on more up-to-date data is a straightforward way to address this “concept drift” problem.  

Regarding claims 4 and 12, the rejection of claim 3 and 11 is incorporated herein.  
The combination of Vivas, Tsyganskiy, Lu and Traupman does not appear to explicitly teach, Devries teaches
receiving a new plurality of historical  data elements that are represented by a new plurality of n-dimensional vectors…and retraining the predictive model using the new plurality of vectors.   ([0113], second and third sentences describe adapting the model to the user when the validation error is found unsatisfactory. Examiner regards this as teaching the threshold to be whatever threshold the modeler holds as being "unsatisfactory". Choosing a number for the cutoff becomes necessary as soon as the method/system is implemented. [0113] goes on to describe incorporating the data from the new user into the training set. The mapping of data into n-dimensional vectors as a data pre-processing step was described above regarding the rejection of claim 1. It is understood that this same process would be applied to any new data. [0113] then describes retraining the model using the new/updated training set.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 3.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Vivas, Tsyganskiy, Lu, and Traupman in view of Fradkin et al. (Fradkin, Dmitriy; and Muchnik, Ilya; "Support Vector Machines for Classification" in Abello, J.; and Carmode, G. (Eds); Discrete Methods in Epidemiology, DIMACS Series in Discrete Mathematics and Theoretical Computer Science, volume 70, pp. 13–20, 2006).

Regarding claims 5 and 13, the rejection of claim 1 and 9 is incorporated herein. Furthermore, Vivas teaches
to predict the value of the response characteristic for the new data element.  (Figure 3, step 320 shows predicting a value based on accessed data. This step is further described in [0063]. The "value" is described in [0064].)
The combination of Vivas and Tsyganskiy does not appear to explicitly teach, but Traupman teaches
wherein the predictive model is a support vector model (SVM) and (Abstract describes techniques for predicting a response to content by assembling raw data into feature vectors and performing modeling based on the feature vectors and a prediction model. This may also be seen in Figure 4. [0024, 0033] indicates that this may be applied in the context of employment seekers. [0047] indicates that the prediction modeling may be performed using a support vector machine or a neural network.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 
While Traupman teaches using an SVM, Traupman does not explicitly teach that the SVM operates based on a set of coefficients, however Fradkin teaches
wherein predicting values comprises using a set of coefficients of the SVM  (Page 1, Introduction generally describes using support vector machines as models for performing prediction. Page 8, equations 3.3 and 3.4 show the optimization problem that is solved by a support vector machine trainer to find the coefficients alpha used by the classifier.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the combination of Vivas, Tsyganskiy, Lu and Traupman to use the implementation details of support vector machines as taught by Fradkin. As described on page 1 of Fradkin, “Support Vector Machines (SVM) recently became one of the most population classification methods” and “Support Vector Machines…produces classifiers with theoretical guarantees of good performance”. That is, SVMs are popular and perform well. Since Traupman teaches using an SVM, a person of ordinary skill in the art would consider how an SVM is implemented and would consider a reference such as Fradkin for implementation details.

	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Vivas, Tsyganskiy, Lu and Traupman in view of “Friedman” (Elements of Statistical Learning – Chapter 11).

Regarding claims 6 and 14, the rejection of claim 1 and 9 is incorporated herein. Furthermore, Vivas teaches
to predict the value of the response characteristic for the new data element.  (Figure 3, step 320 shows predicting a value based on accessed data. This step is further described in [0063]. The "value" is described in [0064].)
The combination of Vivas, Tsyganskiy, Lu, and Traupman does not appear to explicitly teach, but Friedman teaches
wherein the predictive model is a neural network model and wherein predicting values comprises using a set of weights of the neural network model (Page 389, section 11.1 indicates that neural networks are powerful methods with widespread application in many fields. Section 11.3 describes the operation of neural networks. Section 11.4 describes training a neural network, including determining the weight parameters.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Vivas, Tsyganskiy, Lu and Traupman to use a neural network as taught by Friedman because Traupman suggests using neural networks and a person of ordinary skill in the art would be motivated to consider background references describing the functioning of neural networks such as Friedman. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121